    Case: 4:19-cr-00508-AGF Doc. #: 11 Filed: 07/17/19 Page: 1 of 1 PageID #: 14


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
          v.                                  )       No. 4:19 CR 508 AGF / DDN
                                              )
YURKEEM JONES,                                )
                                              )
               Defendant.                     )

                                       DETENTION ORDER
       On July 16, 2019, defendant YURKEEM JONES came before the undersigned with counsel
for an initial appearance under Federal Rule of Criminal Procedure 5. During this proceeding, with
the advice of counsel, defendant Jones orally and voluntarily waived his right to a detention hearing
under the Bail Reform Act of 1986, 18 U.S.C. § 3142, knowing that a detention order would be issued,
and knowing that he may move for reconsideration of the detention order.
       Thereupon,
       IT IS HEREBY ORDERED that the motion of the government for the pretrial detention of
defendant YURKEEM JONES (Doc. 4) is sustained. Defendant is committed to the custody of the
United States Marshals Service until further order. This detention order will be reconsidered upon
motion of the defendant.
       IT IS FURTHER ORDERED that defendant be confined in a corrections facility, separate,
to the extent practicable, from persons awaiting trial, serving sentences, or being held in custody
pending appeal. Defendant must be allowed reasonable opportunity for consultation with counsel.
       IT IS FURTHER ORDERED that on order of a Court of the United States or on request of
an attorney for the United States, the person in charge of the corrections facility in which defendant is
confined must deliver defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.
                                                    /S/ David D. Noce
                                              UNITED STATES MAGISTRATE JUDGE
Signed on July 17, 2019.
